FILED
                             NOT FOR PUBLICATION                            MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR HURTADO-GARCIA,                         No. 13-70762
AKA Salvador Hurtado Garcia, AKA
Salvador Garcia Garcia,                          Agency No. A073-812-256

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Salvador Hurtado-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding him removable and denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his applications for withholding of removal and protection under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Alcaraz v. INS, 384 F.3d 1150, 1158 (9th Cir.

2004), and review for substantial evidence the denial of CAT relief, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      Contrary to Hurtado-Garcia’s contention that there has been a change in the

law, his conviction under California Penal Code § 273.5 remains an aggravated

felony crime of violence. See Banuelos-Ayon v. Holder, 611 F.3d 1080, 1083-86

(9th Cir. 2010); Carrillo v. Holder, 781 F.3d 1155, 1158 (9th Cir. 2015)

(“[California Penal Code] § 273.5 is categorically a crime that is both domestic and

violent in nature”). He is therefore removable and statutorily ineligible for asylum.

See 8 U.S.C. §§ 1227(a)(2)(A)(iii), 1158(b)(2)(B)(i). Similarly, Hurtado-Garcia’s

contention that he should be allowed to withdraw his concession to the charge of

removability based on the alleged change in law lacks merit. See de Rodriguez v.

Holder, 724 F.3d 1147, 1152 (9th Cir. 2013).

      We lack jurisdiction to consider Hurtado-Garcia’s unexhausted contention

that the IJ applied the incorrect particularly serious crime standard for purposes of

withholding of removal. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.


                                           2                                     13-70762
2010). In light of the dispositive particularly serious crime determination, we do

not reach Hurtado-Garcia’s contentions regarding nexus. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies

are not required to make findings on issues the decision of which is unnecessary to

the results they reach.” (citation and quotation marks omitted)).

      Substantial evidence supports the agency’s denial of CAT relief on the

ground that Mendoza failed to demonstrate it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya, 524 F.3d at 1073. Hurtado-Garcia’s contention that the BIA

ignored country conditions evidence is not supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-70762